Wyly, J.
This is a suit for the amount of a certified check raised by the drawer from seventy-one dollars to seventy-one hundred and seventy dollars. It is like the case of Peter Helwege against the Hibernia Bank, just decided.
Plaintiff, who acquired the check in due course of trade for value, deposited the same in the Union Bank for collection. It was' collected through the Clearing-House from the Hibernia Bank on the eighth of July, 1874, and the account of plaintiff in the Union Bank was credited *517with the amount thereof. On the same day and within a short time after the collection, the forgery was discovered. The Union Bank returned the money to the ■ Hibernia Bank, less seventy-one dollars, the actual amount of the check, with the agreement that it should be held harmless by the Hibernia Bank on account thereof.
When plaintiff sued the Union Bank, it called in warranty the Hibernia Bank. Plaintiff is entitled to judgment against the Union National Bank, and the Union National Bank is entitled to judgment against the Hibernia National Bank.
It is therefore ordered that the judgment herein in favor of defendant be annulled, and that plaintiff recover of defendant seventy one hundred and seventy dollars, less seventy-one dollars, with legal interest thereon from the eighth day of July, 1874, and costs of both courts.
It is further ordered that defendant recover judgment against the Hibernia National Bank, called in warranty, for the same amount defendant is condemned to pay plaintiff, and costs of both courts.
Rehearing refused.